Citation Nr: 0915022	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-33 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
described as delusional disorder and posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to January 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and September 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which, 
in pertinent part denied entitlement to service connection 
for delusional disorder, previously claimed as a mental 
condition, and now claimed as PTSD. 

In March 2009, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  A psychiatric disorder, variously diagnosed as delusional 
disorder, PTSD, intermittent explosive disorder, and 
psychosis not otherwise specified, was not present during 
service, did not manifest to a compensable degree within one 
year after separation from service, and is not etiologically 
related to active duty service.   

2.  The Veteran did not engage in combat with the enemy and 
does not have PTSD as a result of a verified in-service 
stressor. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  PTSD was not incurred as a result of active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304(f). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in May 2005, January 2006, March 2006, 
subsequent to the initial adjudication of the claim, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection.  The letters also satisfied 
the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Board notes that in Pelegrini II, the Court held that 
VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the September 2006 rating decision and September 2007 
Statement of the Case.  Therefore, any timing deficiency has 
been remedied.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

There was a timing deficiency with Dingess notice in that the 
March 2006 letter was sent after the initial adjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Inasmuch as the claim is being denied, no effective 
date or rating is being set.  The delayed notice on these 
elements, therefore, does not deprive the Veteran of a 
meaningful opportunity to participate in the adjudication of 
the claim.  See McDonough Power Equip. v. Greenwood, 464 U.S. 
548, 553 (1984).


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded 
VA examinations or medical opinions in response to his claim 
but has determined that no such examinations or opinions are 
required.  The contemporaneous record demonstrates that the 
Veteran's current psychiatric disabilities were not incurred 
during or aggravated by active service and manifested fifteen 
years after service separation.  The only evidence of record 
that connects the Veteran's current disabilities of 
delusional disorder and PTSD are his own statements, which 
have been inconsistent throughout this claim, and the 
statement of his brother, which are based entirely on 
information provided by the Veteran.  

Moreover, medical diagnoses and the Veteran's own reports 
link the Veteran's delusional disorder and PTSD to heavy past 
drug use during service and altercations with law enforcement 
in the 1990s.  Even if the Veteran's delusional disorder 
could be associated with drug use in service, service 
connection is not permitted for disability resulting from 
drug abuse.  38 U.S.C.A. § 1131.

The Veteran's report of in-service incurrence was first 
claimed more than fifteen years after service separation and 
service medical and personnel records are negative for any 
complaints, treatment or diagnosis of psychiatric symptoms.  
Hence, the report of in-service incurrence of a psychiatric 
disorder is not credible, and does not serve to trigger the 
duty to provide an examination or obtain an opinion.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(holding that lay statements were not rendered insufficient 
by the absence of confirming medical evidence, but that the 
evidence could serve to support a finding that lay statements 
were not credible).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.)(1994)(DSM IV); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptoms and an in-service stressor.  If the evidence 
established that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  This rule was 
subsequently codified at 38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran seeks service connection for a psychiatric 
disorder previously described as a delusional disorder and 
PTSD.    

Service treatment records do not show any complaint, 
diagnosis, or treatment for any psychiatric disorder, 
including delusional disorder and PTSD.  The Veteran's 
enlistment and separation examinations did not reveal any 
psychiatric disorders and the Veteran indicated in his 
January 1974 separation Report of Medical History that he had 
no psychiatric disorders.  

The Veteran's post service medical records indicate that he 
was first treated for psychiatric symptoms in June 1989 when 
he presented to the emergency room with a broken right hand.  
He was kept for observation for antisocial personality 
disorder and intermittent explosive disorder at a VA medical 
center (VAMC) after it was revealed that he fired a weapon at 
the family van and broke his hand by punching the windshield.  
Treatment records from that period note that the Veteran did 
not have any prior history of treatment or diagnosis for 
mental illness but that he and his brother had both indicated 
that the Veteran occasionally was paranoid and violent.  The 
Veteran also indicated a history of child abuse by his 
parents and heavy drug use while in service.  As the Veteran 
showed no psychotic or depressive symptoms, he was discharged 
without further diagnosis.  

In August 1993, the Veteran was admitted to a VAMC after he 
fired a weapon at his girlfriend's trailer and resisted 
arrest.  He again reported a history of heavy drug use and 
child abuse by his family members.  The VA doctors diagnosed 
organic delusional disorder, impulse control disorder not 
otherwise specified, and antisocial personality disorder and 
noted that the etiology of the Veteran's delusions were 
thought to be secondary to past heavy drug use.  

The Veteran was incarcerated and received psychiatric care 
while in prison from May 1997 to March 2003.  During this 
treatment, the doctors diagnosed the Veteran with delusional 
disorder.  The doctors noted multiple grandiose and intricate 
explanations of the reasons for and events leading up to his 
incarceration and past hospital visits.  

The Veteran consistently received psychiatric treatment from 
the VAMC beginning in November 2003 when he claimed he 
suffered from PTSD as a result of his experiences in prison 
and being beaten by police.  In a November 2004 VAMC 
treatment record, the Veteran was diagnosed with mild PTSD 
and PTSD symptoms were again noted in May, August, October, 
and November of 2005.  
In the August 2005 treatment record, PTSD was reported to be 
evidenced by nightmares, flashbacks, social withdrawal, 
hyperstartle reaction, and hypervigilance and the Veteran 
stated that his flashbacks related to police beatings which 
occurred in 1992, 1993, and 1996.  In October 2005, the 
Veteran was diagnosed with delusional disorder and PTSD 
secondary to reported beatings by law enforcement.  

In November 2005, the Veteran's brother submitted a notarized 
statement that he remembered conversations he had with the 
Veteran about the alleged stressor.  The statement explained 
that the Veteran had said he was under investigation for 
espionage, his office and apartment had been searched and he 
had been interrogated by military officials and a 
psychologist.  The Veteran's brother stated that he did not 
know exactly what happened to the Veteran but that the 
Veteran's behavior changed dramatically after the alleged 
stressor.  

In February and June 2006 VAMC treatment records, the Veteran 
was diagnosed with psychosis not otherwise specified.  The VA 
doctors noted that the Veteran's paranoid delusions remained 
unchanged, his insight was limited and his judgment was fair. 

In March 2009 the Veteran was provided a hearing before the 
undersigned where he testified about the alleged stressor.  
He stated that he was wrongfully accused of stealing blank ID 
cards, forcefully interrogated, and threatened with 
involuntary commitment to a mental institution while on 
active duty service and that his mental condition 
deteriorated as a result.  

Regarding the Veteran's claim for entitlement to service 
connection for PTSD, the first required element-medical 
evidence diagnosing the condition-has been satisfied.  The 
Veteran was clearly diagnosed with PTSD on multiple occasions 
from November 2003 to October 2005.  

However, the second required element of credible supporting 
evidence that the claimed in-service stressor occurred has 
not been demonstrated.  The Veteran's service personnel 
records are negative for a report of any allegations of 
misconduct, interrogations, or arrests of the Veteran while 
on active duty service.  In addition, the Criminal 
Investigation Division of the U.S. Army Crime Records Center 
reported in 2006 that there is no record of the Veteran's 
alleged stressor.  The only evidence that the current PTSD 
manifested in service are the statements of the Veteran.  

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
In this case, no corroborative evidence is of record. 

The record also does not contain competent medical evidence 
or opinion linking the Veteran's PTSD to his active duty 
service.  In fact, the Veteran twice reported that his PTSD 
symptoms were the result of his experiences in prison and 
being beaten by police and FBI agents almost twenty years 
after his active duty service.  Furthermore, examiners 
diagnosed the Veteran with PTSD secondary to the reported law 
enforcement altercations.  

As there is no corroborative evidence of the alleged 
stressor, no competent medical evidence linking PTSD to 
service, and evidence that PTSD is actually linked to non-
service related events, the weight of the evidence is against 
a finding of service connection for PTSD.

In regard to the other claimed psychiatric disorders, the 
Veteran has been clearly diagnosed with multiple psychiatric 
disorders including delusional disorder, intermittent 
explosive disorder, and psychosis not otherwise specified.  
Therefore, the Board finds that the first of the three 
elements necessary for service connection for a psychiatric 
disorder-a current disability-is demonstrated. 

Service connection also requires medical or lay evidence of 
in-service incurrence or aggravation of a current disease or 
disability.  38 C.F.R. § 3.303.  In addition, certain chronic 
disabilities, such as psychoses, are presumed to have been 
incurred in service if such manifested to a compensable 
degree within one year of separation from service.  38 C.F.R. 
§§ 3.307(a), 3.309(a).  
 
As noted above, service treatment records are negative for 
complaints, symptoms or diagnoses of any psychiatric 
disorder.  In fact, the medical evidence does not show the 
presence of psychiatric symptoms until more than fifteen 
years after separation from service.  The United States Court 
of Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

While the Veteran submitted lay statements in support of his 
claim, his descriptions detailing the incurrence and other 
events that led him to be arrested and incarcerated have been 
inconsistent.  In addition, the Veteran's brother's November 
2005 statement was based upon information provided to him by 
the Veteran, who has been diagnosed with a delusional 
disorder.  The Board finds that the contemporaneous record, 
which does not contain any evidence of in-service incurrence, 
is more probative than the statements of the Veteran.  
Therefore, the weight of the evidence is against a finding of 
an in-service incurrence of a psychiatric disorder or 
manifestation to a compensable degree within one year of 
separation from active duty service.     

The record also contains no competent medical evidence or 
opinion linking the Veteran's current disability to his 
active duty service.  Moreover, medical doctors have found 
the etiology of the Veteran's delusional disorder symptoms in 
his admitted heavy drug use.    

The Veteran has not reported a continuity of symptomatology 
since service as complaints of his psychiatric symptoms did 
not begin until fifteen years after his separation.  The only 
evidence linking the current disability to service is the 
claim of the Veteran.  As a lay person, he is not competent 
to provide an opinion concerning medical causation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007);  see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
As there is no evidence of in-service incurrence or 
aggravation of the current disability, no evidence psychosis 
manifested within one year of the Veteran's active service, 
no credible evidence confirming the alleged stressor, and 
evidence against the finding of a nexus between a current 
disability and service, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).

	
ORDER

Entitlement to service connection for a psychiatric disorder 
described as delusional disorder and PTSD is denied.  




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


